                                                                                                                   C/M

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
    GINA WILLIAMS,                                                :
                                                                  :      MEMORANDUM
                                         Plaintiff,               :      DECISION AND ORDER
                                                                  :
                           - against -                            :      No. 19-cv-918 (BMC) (LB)
                                                                  :
    THE NEW YORK CITY HOUSING                                     :
    AUTHORITY and TEAMSTERS LOCAL 237,                            :
                                                                  :
                                          Defendants.             :
    -----------------------------------------------------------   X

COGAN, District Judge.

           Plaintiff pro se, a public employee, brings this action under 42 U.S.C. § 1983 and N.Y.

Civ. Serv. L. § 75 1 against her public employer (the New York City Housing Authority), and her

public employees’ union (City Employees Union Local 237, IBT), challenging the “local

hearing” disciplinary provision of the collective bargaining agreement to which defendants are

parties as violating her right to due process of law. She contends that due process as well as § 75

entitles her to legal representation, administration of oaths to witnesses, a transcript of the

proceedings, and appellate rights, none of which are provided for or allowed in a local hearing

under the CBA.

           Plaintiff has already raised this identical claim in state court and it was rejected.

Collateral estoppel prevents her from raising it again here. In addition, the claim has no merit.

Defendants' motions to dismiss are therefore granted. NYCHA’s motion for an anti-suit



1
 In light of plaintiff’s pro se status, the Court construes plaintiff as bringing claims under N.Y. Civ. Serv. L. § 75
even though the complaint cited different provisions of this statute that have little relationship to her claims instead
of citing to § 75.
injunction is denied, but plaintiff is cautioned that eight lawsuits against her employer is enough,

and she may well be enjoined from suing without court permission if she does it again.

                                                BACKGROUND

         Plaintiff is employed as a building superintendent by NYCHA and because of that, she is

represented by Local 237. She has had two grievances brought against her that are the subject of

this action. First, in June, 2017, she participated in a local hearing over an undescribed work

incident and received a reprimand. 2 Second, at the time she filed this complaint in February,

2019, she expected to participate in a local hearing for some other undescribed work incident on

April 10, 2019. She moved for a preliminary injunction to prevent the April 10th hearing from

going forward, which I denied. I have not been advised if the hearing did in fact go forward nor

the result if it did.

         Section 43 of the CBA (annexed to the complaint) sets forth “Disciplinary Procedures”

by which NYCHA can impose minor sanctions on an employee. Subsection (c) provides for

“Local Hearings,” which might seem like the first step in the process except that the employee

must first be “instructed and counseled in writing” before NYCHA can proceed to a local

hearing. The subsection defines the jurisdiction of the local hearing tribunal as covering

“relatively minor infraction(s).”

         For the local hearing, the arbitrator/mediator is neutral and is selected by both the

employer and the union. The employee is entitled to ten days’ notice of the hearing. The

employee may have a union representative attend but neither the employee nor the employer may

have an attorney attend. Either side can call witnesses and introduce evidence, but the rules of


2
  It appears from the record of the local hearing (a summary, not verbatim) that it had something to do with a charge
that plaintiff failed to address a sewage or trash problem at her building, for which plaintiff received a reprimand.


                                                          2
evidence do not apply, and a formal transcript is not required. At a first local hearing, penalties

range from a formal reprimand, to up to a $100 fine, to six days of either suspension without pay

or loss of up to six days of annual leave; at a second local hearing, the six days are increased to

ten days; and a third or subsequent local hearing increases the ten days to twelve days plus a

$100 fine. The results of the hearing are binding and not subject to appeal or review by either

the employer or the union.

       In October, 2017, plaintiff commenced an Article 78 proceeding pro se in New York

County Supreme Court against NYCHA complaining about the procedures for her local hearing

in July of that year. As in her present complaint, her Article 78 petition complained that her due

process rights under 42 U.S.C. § 1983 and § 75 were violated by the absence of a stenographer

or recording of the hearing, her inability to bring her own attorney, the failure to administer oaths

to witnesses, and the lack of a right to appeal. She requested annulment of the administrative

decision and a new hearing which would provide her with the protections that she argued were

lacking.

       On April 10, 2018, the New York County Supreme Court denied the Article 78 petition.

In a short but reasoned order, the court stated: “Petitioner … challenges the Informal Procedure

and alleges that it violates her due process rights. … [H]owever, respondent shows that

petitioner received all of the process required by the CBA.” Moreover, the Article 78 court

noted that in Antinore v. State of New York, 40 N.Y.2d 921, 389 N.Y.S.2d 576 (1976), aff’g and

adopting opinion with modifications, 49 A.D.2d 6, 371 N.Y.S.2d 213 (4th Dep’t 1975), the New

York Court of Appeals held that a CBA can replace rights provided for in § 75.

       There is no indication in the record before me that plaintiff appealed the dismissal of her

Article 78 petition.


                                                  3
                                            DISCUSSION

I.      Motions to Dismiss under Rule 12(b)(6)

        Both NYCHA and Local 237 have moved to dismiss the complaint under Federal Rule of

Civil Procedure 12(b)(6). The standard of review under Rule 12(b)(6) has been too often

repeated to require extended discussion. To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A plaintiff’s obligation . . . requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.

at 555 (internal citation omitted). To determine if dismissal for failure to state a claim is

appropriate, the Court must “accept as true all facts alleged in the complaint” and “draw all

reasonable inferences in favor of the plaintiff.” Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d

229, 237 (2d Cir. 2007). When considering a motion to dismiss, “[t]he appropriate inquiry is not

whether a plaintiff is likely to prevail, but whether he is entitled to offer evidence to support his

claims.” Id. (internal quotation marks omitted). Although the Court must “take all of the factual

allegations in the complaint as true” for the purpose of a motion to dismiss, the Court is “not

bound to accept as true a legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at

678.

        In ruling on whether to dismiss a complaint under Rule 12(b)(6), the Court is “generally

limited to the facts as presented within the four corners of the complaint, to documents attached

to the complaint, or to documents incorporated within the complaint by reference.” Taylor v. Vt.

Dep’t of Educ., 313 F.3d 768, 776 (2d Cir. 2002). The Court may also consider documents that,




                                                   4
although not attached to the complaint as exhibits or incorporated by reference, are “integral” to

the pleading. Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004).

         Moreover, “a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(internal quotation marks and citations omitted); see also Harris v. Mills, 572 F.3d 66, 72 (2d

Cir. 2009). Such pleadings are “to be liberally construed,” Ahlers v. Rabinowitz, 684 F.3d 53,

60 (2d Cir. 2012), and interpreted “to raise the strongest arguments that they suggest.” Graham

v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996).

         A.     Issue Preclusion


         "The doctrine of collateral estoppel [also known as issue preclusion] prevents a plaintiff

from relitigating in a subsequent proceeding an issue of fact or law that was fully and fairly

litigated in a prior proceeding.” Purdy v. Zeldes, 337 F.3d 253, 258 (2d Cir. 2003); see also

Flaherty v. Lang, 199 F.3d 607, 612 (2d Cir. 1999). “Collateral estoppel applies only against a

party to a previous adjudication and that party’s ‘privies.’” Stichting Ter Behartiging Van de

Belangen Van Oudaandeelhouders In Het Kapitaal Van Saybolt Intl. B.V. v. Schreiber, 327 F.3d

173, 184 (2d Cir. 2003). Collateral estoppel may be raised in a Rule 12(b)(6) motion, provided it

is based on the complaint, documents attached or incorporated within it, or public records that

can be judicially noticed. See Techno Marine SA v. Giftports, Inc., 758 F.3d 493, 498 (2d Cir.

2014).

         “Under federal law, collateral estoppel applies when ‘(1) the identical issue was raised in

a previous proceeding; (2) the issue was actually litigated and decided in the previous

proceeding; (3) the party had a full and fair opportunity to litigate the issue; and (4) the




                                                  5
resolution of the issue was necessary to support a valid and final judgment on the merits.’”

Purdy, 337 F.3d at 258 (footnotes and citation omitted); see also Harrison v. Lutheran Med. Ctr.,

468 F. App'x 33, 35 (2d Cir. 2012); Marvel Characters, Inc. v. Simon, 310 F.3d 280, 288-89 (2d

Cir. 2002); Interoceanica Corp. v. Sound Pilots, Inc., 107 F.3d 86, 91 (2d Cir. 1997); Cent.

Hudson Gas & Elec. Corp. v. Empresa Naviera Santa S.A., 56 F.3d 359, 368 (2d Cir. 1995).

       All of these criteria are satisfied here by reason of the judgment in the Article 78

proceeding – plaintiff raised the same issue; it was actually litigated and decided; plaintiff had a

full and fair opportunity to litigate the issue; and the Article 78 court’s decision was not dictum.

       In light of plaintiff’s pro se status, I have considered whether there is any way for her to

avoid the application of collateral estoppel. There are two conceivable theories. The first is that

because the Article 78 proceeding only concerned the June 20, 2017 local hearing and this case

concerns both that local hearing and the April 10, 2019 local hearing, the scope of this lawsuit is

sufficiently broader so that the Article 78 proceeding is not dispositive as to the latter hearing. I

reject this theory, however, because the underlying subject matter of the two local hearings is

immaterial to the issue that plaintiff raised in the Article 78 proceeding. The issue raised here

and there is whether plaintiff’s purported due process and statutory rights can be modified by the

collective bargaining agreement. The Article 78 court held that they could. Collateral estoppel

precludes me from reconsidering that question.

       The other potential issue is based on the fact that only NYCHA, not Local 237, was a

party to the Article 78 proceeding, which raises the possibility that plaintiff could continue her

claim against Local 237. However, the doctrine of non-mutual defensive collateral estoppel

“precludes a plaintiff from relitigating identical issues by merely switching adversaries.” Lipin

v. Hunt, No. 14-cv-l081, 2015 WL 1344406, at *5 (S.D.N.Y. Mar. 20, 2015) (quoting Parklane


                                                  6
Hosiery Co., Inc. v. Shore, 439 U.S. 322, 329 (1979)). Arguably, plaintiff should have joined

Local 237 in the Article 78 because it is also a party to the CBA and any procedural

accommodations that are required by law affect its bargaining position as much as that of

NYCHA, and are just as much its responsibility in protecting its members as that of NYCHA.

But whether she should have joined Local 237 in the Article 78 or not, she cannot proceed

against Local 237 now. 3

        B.       Failure to State a Claim

        Even if collateral estoppel did not bar plaintiff’s claim, it would fail of its own accord.

Neither under the Constitution nor § 75 is there anything wrong with the local hearing provision

of this CBA.

        First, as the Article 78 court noted, the New York Court of Appeals has expressly held

that a public union is free to modify rights provided by § 75 as part of the collective bargaining

process. See Antinori. The New York Legislature subsequently codified Antinori, amending

N.Y. Civ. Serv. L. § 76(4) in 1999 to provide that §§ 75 and 76 “may be supplemented,

modified, or replaced by agreements negotiated between the state and an employee

organization...”. That ends the inquiry as to whether plaintiff’s rights were violated under state

law.

        Second, the due process clause does not require incorporation of the protections that

plaintiff demands in a collective bargaining agreement where, as here, the CBA requires a pre-

sanction hearing and the maximum penalty is a twelve-day suspension and a $100 fine. The



3
 I note that unlike NYCHA, Local 237 did not specifically move to dismiss on collateral estoppel grounds. But
collateral estoppel can be raised sua sponte by the Court, see Shaw Family Archives Ltd. v. CMG Worldwide, Inc.,
No. 05 Civ. 3939, 2008 WL 4127830, at *18 (S.D.N.Y. Sept. 2, 2008) (collecting cases), and plaintiff was on notice
of the argument since NYCHA moved on that basis.


                                                        7
potential infringement on plaintiff’s property interest (her job with its accompanying salary and

benefits) is small enough so that some reasonable pre-sanction hearing is more than sufficient to

satisfy due process concerns. As the Supreme Court held in Cleveland Bd. of Educ. V.

Loudermill, 470 U.S. 532, 542-43 (1985), where it invalidated a statute providing for termination

of a public employee without a pre-termination hearing, due process requires courts to balance

the competing interests at stake. The Court defined the interests in Loudermill as including “the

private interests in retaining employment, the governmental interests in the expeditious removal

of unsatisfactory employees and the avoidance of administrative burdens, and the risk of an

erroneous termination.” Id.

       Here, there is no risk of termination as a result of a local hearing, and, also unlike

Loudermill, the important overlay of collective bargaining has to be factored into the balance.

The need of public employers like NYCHA and public employee unions to have a prompt and

efficient procedure for dealing with minor employee transgressions is paramount. This is

particularly true when as part of the give-and-take of the collective bargaining process, the

parties agreed to the local hearing procedure in exchange for a panoply of other rights and

benefits. “When the plaintiff received the benefits of the collective bargaining contract, he must

also accept its disadvantages, i.e., he must, so to speak, accept the bitter with the sweet.” Morris

v. Lindau, 196 F.3d 102, 115 (2d Cir. 1999).

       I don’t hear plaintiff complaining about her seniority rights, her employer’s pension

contributions, or her vacation time, all of which Local 237 obtained on her behalf in the CBA.

The fact that Local 237 couldn’t get or didn’t want a stenographer at local hearings is of no

importance. See Costello v. Town of Fairfield, 811 F.2d 782, 786 (2d Cir. 1987); Spencer v.

New York City Transit Authority, No. 95-cv-4779, 1999 WL 51814, at *10 (E.D.N.Y. Jan. 14,



                                                 8
1999) (“It is firmly established in New York that unions may waive individual employees'

constitutional rights, including due process requirements, through collective bargaining

agreements.”); Grandi v. New York Transit Authority, 977 F. Supp. 590 (E.D.N.Y. 1997);

Villara v. City of Yonkers Police Dept., 1997 WL 399660, at *2 (S.D.N.Y. July 15, 1997)

(“[E]ven assuming, arguendo, that Section 75 would have otherwise afforded plaintiff enhanced

demotion procedures beyond those that were actually afforded and that the jury found constituted

due process, such enhanced procedures under Section 75 were waived by the Collateral

Bargaining Agreement between defendant and plaintiff's union in favor of alternative

disciplinary procedures outlined in that agreement.”). Indeed, the maximum sanction from a

local hearing is such a minor compromise of plaintiff’s property interest that even a prompt post-

sanction hearing of the type specified in the CBA would probably satisfy due process. See

Szoke v. Carter, 165 F.R.D. 34, 37-38 (S.D.N.Y. 1996).

II.    Anti-suit Injunction


       NYCHA additionally requests that, in light of plaintiff’s litigation history against it, this

Court enter an order enjoining plaintiff from filing further actions against it without leave of the

Court. It is not just this case, even coupled with the prior Article 78 action, that gives rise to this

request. NYCHA has submitted evidence that over the last twenty years – yes, twenty years –

plaintiff has filed eight lawsuits against NYCHA in state and federal courts, six of which were

dismissed on motions, and four of those six were pursued unsuccessfully on appeal. The eight

include this lawsuit, which will now be dismissed, and another currently pending in the Southern

District of New York. NYCHA also has asserted that plaintiff has filed a number of

administrative claims that have also failed.




                                                   9
       There is a raw irony in plaintiff’s complaint that the CBA has compromised her state law

and constitutional rights. The fact is that with a contentious employment relationship like this,

there is some likelihood that a non-unionized worker in the private sector would be long gone.

Plaintiff is complaining about the CBA but it is possible that the CBA is a big reason that she is

still employed at NYCHA.

       However, NYCHA has not made a sufficient showing for the relief it seeks. First of all,

the mere fact of six or seven failed lawsuits in various courts over twenty years, standing alone,

does not satisfy the standard of utter lack of merit in each or most of the lawsuits required for

such extreme relief.

       The instant lawsuit, multiplied eight times, certainly would. It is a precise duplicate of

the failed Article 78 proceeding, and thus wasted everyone’s time. And I dismissed the one prior

lawsuit that plaintiff brought against NYCHA in this district, Williams v. New York City

Housing Authority, No. 12-cv-825 (E.D.N.Y.), which the Second Circuit affirmed. It was

equally meritless but required discovery to get to summary judgment. These two cases give

some support to NYCHA’s argument that plaintiff “will not stop litigating claims against

NYCHA – and wasting NYCHA’s and the Court’s resources – until the Court orders her to

obtain leave of the Court to file any complaint against NYCHA.” But they are only two cases in

this district, and NYCHA has not told me anything about the others, let alone convinced me that

the others it has identified were as without merit as the two that this Court has heard.

       Second, this deficiency leads to the observation, as noted, that there have only been two

lawsuits in this district. Of the six others, four were commenced in New York County State

Supreme Court, two of which NYCHA removed to the Southern District of New York and two




                                                 10
of which were commenced in the Southern District of New York. The other two stayed in and

were dismissed in New York County Supreme Court.

       Generally, anti-suit injunctions are limited to the court in which the abuse occurred. I

cannot tell if NYCHA expects this Court to enjoin plaintiff from suing it in any court, but such

an injunction would be presumptuous, at least, as courts are entitled to choose their own level of

tolerance before issuing such injunctions, and I am not going to dictate to another court which

filings it should and should not accept. Even in the case cited by NYCHA, Iwachiw v. N.Y.

State Dept. of Motor Vehicles, 396 F.3d 525 (2d Cir. 2005), the Second Circuit affirmed an

injunction against the plaintiff that operated only in the Eastern District of New York. (I am also

aware of instances in which the Second Circuit has barred litigants from filing in that Court

without prior leave, but I have never seen it enjoin anyone from filing anywhere within the

Circuit, which, at least, would not be presumptuous because of its supervisory jurisdiction over

courts within the Circuit).

       Viewed geographically or jurisdictionally, this Court is not the appropriate one to issue

such an injunction. The epicenter of plaintiff’s abusive filings – if they are abusive filings – is

New York County, and really the New York County Supreme Court. I see no reason for me to

act on the basis of the mere two cases filed here.

       Finally, the same rationale that permits NYCHA and Local 237 to modify in their CBA

whatever constitutional and state law rights plaintiff might have disinclines me to intervene in

the employment relationship by issuing an anti-suit injunction. As noted above, the

consequences to an employee in the private sector for the conduct of which NYCHA complains

could well be serious. NYCHA is really saying that it has no appropriate remedy under the CBA

against an employee who deluges it with frivolous litigation. But if NYCHA can’t get that




                                                 11
protection under its CBA, it is not up to this Court to supplement the terms of the CBA unless the

burden is not only on NYCHA, but on this Court. Two cases are not enough for that.

       Nevertheless, plaintiff is cautioned that the relief NYCHA seeks is available under the

law. If she continues to file actions as lacking in merit as the two that have come before me, she

takes the risk that some court, whether this one or some other, will bar her from filing any others

without leave of court.

                                         CONCLUSION

       NYCHA’s motion to dismiss [24] is granted, except to the extent it seeks an anti-suit

injunction, which is denied. Local 237’s motion to dismiss [12] is granted. The Clerk is directed

to enter judgment, dismissing the complaint. Although plaintiff paid the filing fee to commence

this action, the Court certifies that any appeal from this Order would not be taken in good faith,

and therefore in forma pauperis status for purposes of appeal is denied. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                            Digitally signed by Brian
                                            M.  Cogan
                                            ______________________________________
                                                                U.S.D.J.

Dated: Brooklyn, New York
       April 22, 2019




                                                12
